Title: To James Madison from Stephen Sayre, 9 June 1801
From: Sayre, Stephen
To: Madison, James


Sir
Philaa. 9th June 1801.
I recieved your reply of the 23d May, in due time. You may beleive, that I know too well the nature of our government, to presume, that the Executive is bound to make compensation for any injustice, real or supposed, depending on the acts of the legislative. But, as my claims are of a very different nature, have existed long, & been kept in existence, by repeated demands, & sustain’d by reports, made in congress, in their favor, I concieve myself bound to make a fresh claim, where there is a prospect of more justice, & the security of more liberal & upright men, in the executive authorities, than I had the fortune to find there before. Let it not be conceived, however, that I require any partiality. I am satisfied to rest my demands on their own merits. Pardon me then when I say I make my claims on ground, positivly, & distinctly seperate from legislative authority.
I was employ’d, expressly, under the authority of the Commissioners, at Paris, in May 1777, to attend Arthur Lee to Berlin, to form friendships, & gain supplies from Frederic, who had made the first propositions. I was not employ’d by one, but by all of them, and the only reason why I had not a commission in form was; because they conceived a commission might have exceeded their powers.
They have never been condemn’d, for doing what they thought necessary for the public service in this appointment and I may fairly assert, that certain advantages, which I possess’d in political connections, contributed greatly to facilitate negociations, in many important matters at that court & others. The sum advanced to me, being one months pay, was never disputed—it must then be granted, that I was actually in the public service.
It stands an extraordinary fact, in our history, that I, who am the oldest diplomatic character that has survived the Revolution, should alone be still unpaid my just claims, and that I should be embarrased at law, this moment, for debts contracted, in the service of my country, while in that mission.
Had I deserted the cause of my country—had it been even suggested, that I had ever betray’d it—had my services ever been deny’d—then, indeed, this would not appear so very extraordinary.
The spirit of intrigue has so long govern’d our public affairs, that honest men now look up, with confidence to a different System. This intriguing spirit found its way, among our public characters, so early, as the period of my appointment, & has, in various shapes, follow’d me thro’ every step I have taken, & succeeded in defeating my just claims to this day.
It may be useful to state a few facts, generally. I was superceded at Berlin, by William Lee the brother of Arthur—William when appointed was an alderman of London.
As soon as Arthur had ascertain’d, that a Minister would be well received there, he wrote to his two brothers, then influential members of congress, & obtain’d the appointment for Wm. Lee, and this was done, so indelicately, that I was order’d there, at the same time to forward such supplies as we had already obtaind. You may find in your office, Arthur’s letters, more than caut[i]ously silent, as to every part of my agency, from the moment he had contemplated my removal—& he announces, if my memory serves me, the nomination of his brother in novr 1777.
Thus I was not only deprived of my just expectations, & the promises made me by the commissioners violated, but, at the time, Mr Izard, Mr Arthur, & Mr Wm Lee were enjoying £2500. sterling per an: in Paris, for years. I was thus superceded, and because I complain’d of the injury, further wrong was done, & perpetuated against me.
When I return’d in 1783, & some time after apply’d to congress for my salary, I found the Lee family bearing sway—yet I apply’d, tho’ they were my political enemies meerly from the injuries they had done me—but means still more imperious prevented my being then paid—I mean the state of the treasury.
The calls of honor obliged me to go soon after to England, to recover my property there, & to repay those friends who had sustained me against the persecutions of the british government.
So evident were my injuries that the delegates of Virginia, New York, Massachusetts &c gave me letters to Mr Jefferson & Mr Adams, then appointed Ministers to Paris & London recommending them, in the strongest manner, to employ me at Algiers—the intrigues of some eastern men, supported by Mr Jay, caused John Lamb to be appointed—Mr Jefferson must know what sort of qualifications he possess’d, & the services he has render’d.
Have I then no claim, either for property, so long due, nor for consideration in the public service? Have I not more than uncommon cause to complain of my former treatment? Does the injustice of past administrations invalidate my title to former unpaid demands? Must I conclude, that delay, & neglect have corrupted the fountain of right? Is it degrading in me to ask for employment to which I have an undeniable & prescriptive claim? Were I silent under such circumstances, you yourself would deem me infamous—contentment, under injuries of such magnitude, would give the world a right to conclude that I had deserved them.
I will conclude, by asking one question. Do you conceive it will do honor to the president—considering existing circumstances—to have it recorded in our history
That a man, had in the service of his country been a principal in dividing England on the American question, and uniting all Europe against her, was for twenty years afterwards prosecuted for debts contracted, in that public service, while the enemies of his country, were triumphing in his distress, & the ingratitude of Republics?

I am, with all due respect yours &c &c.
Stephen Sayre No. 31. north 8th Street Philaa.
 

   
   RC (DLC). Docketed by JM.



   
   On Lee’s unsuccessful mission to the Prussian capital, see Potts, Arthur Lee, pp. 174–78.



   
   Sayre referred to Francis Lightfoot and Richard Henry Lee.



   
   Arthur Lee to Richard Henry Lee, 4 Oct. 1777 (quoted ibid., pp. 182–83).



   
   Capt. John Lamb, a Connecticut native with five years of experience on the North African coast, arrived in Paris in September 1785 carrying congressional instructions that empowered the American commissioners in Europe to treat with the Barbary powers. Jefferson appointed him emissary to Algiers, but Lamb failed both to redeem American captives there and to obtain a treaty with the dey (Jefferson to Adams, 19 Sept. 1785, Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (21 vols. to date; Princeton, N.J., 1950—)., 8:526–27; Barnby, Prisoners of Algiers, pp. 71–76, 80–81).


